—Order, Supreme Court, New York County (Ira Gammerman, J.), entered August 24, 1999, which, in a declaratory judgment action, granted defendant Scottsdale Insurance Company’s motion for summary judgment dismissing the complaint upon the grounds that plaintiff insureds failed to give it prompt notice of the underlying personal injury actions pending against them, and granted plaintiffs-respondents’ motion for partial summary judgment on their cross claim for indemnification from the remaining plaintiffs, unanimously modified, on the law, to declare in defendant Scottsdale’s favor that it has no obligation to defend or indemnify plaintiffs in the underlying actions, and otherwise affirmed, without costs.
The motion court properly found that the personal injury cases in the underlying actions against plaintiffs were such that, under the policy, plaintiffs were required to provide defendant with prompt notice, which they failed to do. Accordingly, we find that defendant properly disclaimed and had no obligation to defend and indemnify plaintiffs in the underlying actions. We modify only to the extent of issuing a declaration to that effect (see, Lanza v Wagner, 11 NY2d 317, 334).
Additionally, the court properly determined that plaintiffs-respondents were entitled to indemnification from plaintiffs-appellants, pursuant to the indemnification clause set forth in the lease involved in one of the underlying cases. Concur— Sullivan, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.